COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



JOHN FOX,
                           Appellant,

v.

JOE WARDY, TERRY WILLIAMS,
THOMAS MCGUIRE,

                            Appellees.

§

§

§

§

§

No. 08-04-00115-CV

Appeal from the

327th Judicial District Court

of El Paso County, Texas

(TC#2003-4386)


M E M O R A N D U M    O P I N I O N


	Pending before the Court is the Appellant's motion to dismiss this appeal pursuant to
Tex. R. App. P. 42.1(a)(1), which states:
	(a) On Motion or By Agreement.  The appellate court may dispose of an appeal as
follows:
 
		(1)  On Motion of Appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal . . . unless disposition would prevent a party from
seeking relief to which it would otherwise be entitled.

.               .               .



	The Appellant has complied with the requirements of Rule 42.1(a)(1).  Appellant has
requested that this Court grant his motion to dismiss the appeal.  Texas Rules of Appellate
Procedure 43.2(f) provides that the appellate court may dismiss the appeal.  Tex. R. App. P.
43.2(f).  The Court has considered this cause on the Appellant's motion and concludes the
motion should be granted and the appeal be dismissed.  We therefore dismiss the appeal.  
July 14, 2004
 
	                                                        _______________________________________
						RICHARD BARAJAS, Chief Justice


Before Panel No. 4 
Barajas, C.J., Larsen, and McClure, JJ.